DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US 8,492,169).
Regarding claim 10, Cao discloses, in FIG. 1 and in related text, a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (17, 18, 19) on a substrate (10), wherein a sidewall of the MTJ comprises a rough surface and the rough surface further comprises a wavy surface (see Cao, column 1, lines 44-59; column 5, lines 4-31).
Regarding claim 11, Cao discloses a bottom electrode (10) under the MTJ; and a top electrode (20) on the MTJ (see Cao, FIG. 1, column 5, lines 4-20; column 9, lines 10-20).
Regarding claim 12, Cao discloses wherein a sidewall of the bottom electrode (10) comprises the rough surface (see Cao, FIG. 1).
Regarding claim 13, Cao discloses wherein the MTJ comprises: a pinned layer (17) on the substrate (10); a barrier layer (18) on the pinned layer; and a free layer (19) on the barrier layer (see Cao, FIG. 1, column 5, lines 21-31).
Regarding claim 14, Cao discloses wherein a sidewall of the pinned layer (17) comprises the rough surface (see Cao, FIG. 1).
Regarding claim 15, Cao discloses wherein a sidewall of the barrier layer (18) comprises the rough surface (see Cao, FIG. 1).
Regarding claim 16, Cao discloses wherein a sidewall of the free layer (19) comprises the rough surface (see Cao, FIG. 1).
Regarding claim 17, Cao discloses wherein sidewalls of the pinned layer (17) and the free layer (19) comprise the rough surface (see Cao, FIG. 1).
Regarding claim 18, Cao discloses wherein the rough surface comprises a jagged surface (see Cao, FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017 /0263861).
Regarding claim 10, Park discloses, in FIGS. 6-7 and in related text, a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (MP) on a substrate (10), wherein a sidewall of the MTJ comprises a rough surface (see Park, [0006], [0020], [0035], [0043]-[0044]).
Park does not explicitly disclose wherein the rough surface further comprises a wavy surface.
However, the limitation is mere changes in shape (from a rough surface profile to a rough surface profile including a wavy surface profile) and would have been found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also, MPEP § 2144.04.
Regarding claim 13, Park teaches the device of claim 10.
Park discloses wherein the MTJ comprises: a pinned layer (16p) on the substrate; a barrier layer (18p) on the pinned layer; and a free layer (20p) on the barrier layer (see Park, FIG. 7, [0022]-[0025], [0035]).
Regarding claim 14, Park teaches the device of claim 13.
Park discloses wherein a sidewall of the pinned layer (16p) comprises the rough surface (see Park, FIG. 7).
Regarding claim 15, Park teaches the device of claim 13.
Park discloses wherein a sidewall of the barrier layer (18p) comprises the rough surface (see Park, FIG. 7).
Regarding claim 16, Park teaches the device of claim 13.
Park discloses wherein a sidewall of the free layer (20p) comprises the rough surface (see Park, FIG. 7).
Regarding claim 17, Park teaches the device of claim 13.
Park discloses wherein sidewalls of the pinned layer (16p) and the free layer (20p) comprise the rough surface (see Park, FIG. 7).
Regarding claim 18, Park teaches the device of claim 10.
Park discloses wherein the rough surface comprises a jagged surface (see Park, FIG. 7).

Claims 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chern (US 2021/0175412).
Regarding claim 10, Chern discloses, in FIG. 12 and in related text, a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (200) on a substrate (10), wherein a sidewall of the MTJ comprises a rough surface (see Chern, [0058], [0061]).
Chern does not explicitly disclose wherein the rough surface further comprises a wavy surface.
However, the limitation is mere changes in shape (from a rough surface profile to a rough surface profile including a wavy surface profile) and would have been found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also, MPEP § 2144.04.
Regarding claim 11, Chern teaches the device of claim 10.
Chern discloses a bottom electrode (122) under the MTJ (200); and a top electrode (322) on the MTJ (see Chern, FIG. 12, [0065]).
Regarding claim 12, Chern teaches the device of claim 11.
Chern discloses wherein a sidewall of the bottom electrode (122) comprises the rough surface (see Chern, FIG. 12).
Regarding claim 13, Chern teaches the device of claim 10.
Chern discloses wherein the MTJ comprises: a pinned layer (210) on the substrate; a barrier layer (220) on the pinned layer; and a free layer (230) on the barrier layer (see Chern, FIG. 12, [0066]).
Regarding claim 14, Chern teaches the device of claim 13.
Chern discloses wherein a sidewall of the pinned layer (210) comprises the rough surface (see Chern, FIG. 12, [0075]).
Regarding claim 16, Chern teaches the device of claim 13.
Chern discloses wherein a sidewall of the free layer (230) comprises the rough surface (see Chern, FIG. 12, [0069]).
Regarding claim 17, Chern teaches the device of claim 13.
Chern discloses wherein sidewalls of the pinned layer (210) and the free layer (230) comprise the rough surface (see Chern, FIG. 12).
Regarding claim 18, Chern teaches the device of claim 10.
Chern discloses wherein the rough surface comprises a jagged surface (see Chern, FIG. 12).


Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 5 to 6, Applicant argues that Park and Chern do not disclose the limitation “wherein the rough surface further comprises a wavy surface” of amended claim 10.
In response, the Office notes that the above limitation is mere changes in shape and would have been found obvious. In addition, Cao disclose the limitations of amended claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811